

116 HR 6071 IH: FEMA Disaster Preparedness Improvement Act
U.S. House of Representatives
2020-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6071IN THE HOUSE OF REPRESENTATIVESMarch 4, 2020Mr. Garamendi (for himself and Mr. Thompson of California) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to modify the Federal share requirement and establish a period of performance requirement for the hazard mitigation grant program, to amend the Post-Katrina Emergency Management Reform Act of 2006 to modify the Federal share requirement of emergency management performance grants, and for other purposes.1.Short titleThis Act may be cited as the FEMA Disaster Preparedness Improvement Act.2.Hazard mitigationSection 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c) is amended—(1)in subsection (a) by striking 75 and inserting 85; and(2)by adding at the end the following:(h)Expanded eligibilityNotwithstanding any other provision of this section, the President may provide hazard mitigation assistance in accordance with this section in any area designated by the Administrator under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.) as an area having special flood hazards that has suffered at least one severe repetitive loss (as such term is defined in section 1307(h) of such Act) or repetitive loss (as defined in section 1370 of such Act).(i)Period of performance(1)In generalA project receiving assistance under this section shall be completed not later than the date that is 36 months after the date of the completion of all applicable environmental reviews required by Federal or State law with respect to such project or a later feasible date determined by the Administrator.(2)Extension of period of performanceUpon the request of a recipient of hazard mitigation assistance provided under this section, the Administrator may—(A)issue an extension of not more than 1 year of the period of performance deadline described in paragraph (1); and(B)issue additional extensions of not more than 1 year upon the expiration of an extension issued pursuant to subparagraph (A) or this subparagraph.(3)Rule of statutory constructionNothing in this subsection shall be construed to authorize the Administrator or a State delegated authority under subsection (c) to establish a period of performance shorter than the period of performance described in paragraph (1). .3.Emergency management performance grants programSection 662(c) of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 762) is amended by striking 50 percent and inserting 85 percent.4.GAO report to Congress on challenges under public assistance alternative procedures(a)In generalThe Comptroller General of the United States shall conduct a study on the challenges to States and Territories of the United States in obtaining assistance under section 428 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5189f).(b)ContentsIn conducting the study described in subsection (a), the Comptroller General shall study the challenges for assistance described in subsection (a) faced by the following:(1)Rural areas, as such term is defined in section 423 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5189a). (2)Small impoverished communities, as such term is defined in section 203 of such Act.(3)Other communities, areas, or individuals that the Comptroller General determines pertinent. (c)Report to CongressNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to Congress a report describing the results of the study required under subsection (a). 